DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response to the election filed on 2/22/22 has been entered.
The restriction requirement as set forth in the last office action has been withdrawn in view of the applicant argument.
Claims 34-37, 39-41 hereby rejoined and fully examined.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 23, 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 7 of U.S. Patent No. 10,152,271. Although the claims at issue are not identical, they are not patentably distinct from each other because :
Regarding claim 21, all of the limitation in this claim is claimed in claim 1 of the cited patent but describe in different languages. Specifically,  a first storage location and a second location in this claim are equivalent to a first compute component and a second compute component in claim 1 of the cited patent.
	Regarding claim 23, all of the limitation in this claim is claimed in claim 4 of the cited patent.
Regarding claim 28, all of the limitation in this claim is claimed in claim 7 of the cited patent but describe in different languages.
Claims 34, 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10, 11 of U.S. Patent No. 10,776,037. Although the claims at issue are not identical, they are not patentably distinct from each other because :

Regarding claim 34, all of the limitation in this claim is claimed in claim 10 of the cited patent but describe in different languages .
Regarding claim 40, all of the limitation in this claim is claimed in claim 11 of the cited patent but describe in different languages .

Claims 24-26 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 10,152,271 in view of claims 2-3 of the US Patent NO 10,776,037. :
Regarding claim 23, claim 1 of the US Patent NO 10,152,271 applied as above.
Claim 1 of the cited patent fail to disclose a control signal line coupled to the first storage location and a second storage location.
Claim 2 of the US Patent No 10,776,037 disclose a device having disclose a control signal line coupled to the first storage location and a second storage location.
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify claim 1 of the US Patent No 10,152,271 by using a control signal line connected between a first storage location and a second storage location for the purpose of transferring data between the first and second storage locations as taught by claim 2 of the US Patent NO 10,776,037.
Regarding claims 25 and 26, claim 1 of the cited patent applied as above.
Claim 1 of the cited patent fail to disclose a multiplexer for receiving write data and write control signal.
Claim 3 of the US Patent No 10,776,037 disclose a device having a multiplexer for receiving a write data and write control signals.
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify claim 1 of the cited patent by using a multiplexer connected to a storage location for receiving write data and writ control signals as taught by claim 3 of the US Patent NO 10,776,037.


Allowable Subject Matter
Claims 22, 27, 29-33, 35-37, 39, 41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  :
The prior art of record fail to teach or suggest a device of claim 1, wherein the controller is configured to overwrite data previously stored by the first storage location as part of writing the data stored in the second storage location to the first storage location (claim 22); wherein the first storage location or the second storage location, or both, comprises a transparent latch that allows data to be written to the first storage location and the second storage location, or both, while a clock signal is received by at least one of the controller or the first storage location or the second storage location, or any combination thereof (claim 27); comprising overwriting data previously stored by the first compute component as part of writing the data stored in the second compute component to the second compute component (claim 29) ; further comprising writing the data stored in the second compute component to a third compute component based, at least in part on the determination that the third compute component has the bit corresponding to the mask associated therewith (claim 30), further comprising refraining from writing the data stored in the second compute component to a third compute component based, at least in part on the determination that the third compute component is devoid of the bit corresponding to the mask (claim 31): further comprising writing the data stored in a second compute component to the first compute component while a clock signal is received by the first storage location or the second storage location, or both (claim 32); further comprising: determining that a replicate mask associated with a third compute component is disabled; and retaining a data value associated with the third compute component in response to the determination that the replicate mask associated with the third compute component is disabled (claim 33);.wherein the controller is to cause the replicated data value to be written from the first storage location  to the second storage location  in response to a determination that a bit corresponding to replication of the data value is associated with the second storage location (claim 35)storage location  is part of a first sensing circuitry that is part of a first compute component and the second storage location  is part of a second sensing circuitry that is part of a second compute component, and wherein first storage location  is in a same Page 4 of 8DATA REPLICATIONApplication No. 17/019,982Response dated February 22, 2022 Reply to Restriction/Election dated January 21, 2022logical position with respect to the first sensing circuitry as the storage location associated with the second compute component with respect to the second sensing circuitry (claim 36); , wherein the controller is to cause the replicated data value to be transferred in response to a control signal 
(claim 37);  wherein the controller is to: determine that a mask bit associated with a third storage location  is disabled; and retain a data value associated with the third storage location  in response to the determination that the mask bit associated with the third storage location  is disabled (claim 39).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T DINH whose telephone number is (571)272-1868. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





S. Dinh
5/19/22
/SON T DINH/Primary Examiner, Art Unit 2824